Citation Nr: 1207752	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  07-22 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1954 to March 1958.  He died in early 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  In early 2005, the Veteran died of septic shock due to renal stone disease, with diabetes and coronary artery disease as other significant conditions contributing to death but not related to the cause of death.

2.  Septic shock due to renal stone disease, diabetes, and coronary artery disease are not shown to be causally related to the Veteran's period of active service.

3.  There is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment to the Veteran in March 2005, nor is it shown that septic shock due to renal stone disease was an event not reasonably foreseeable.

4.  The Veteran died from non-service-connected causes.

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1151, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312, 3.361, 3.800 (2011). 

2.  The criteria for service-connected burial benefits have not been met. 38 U.S.C.A. §§ 1507 , 2307 (West 2002); 38 C.F.R. § 1600 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled by information provided to the appellant in correspondence from the RO dated in April 2005 and July 2005.  These letters notified the appellant of VA's responsibilities in obtaining information to assist the appellant in completing her claims and identified the appellant's duties in obtaining information and evidence to substantiate her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The appellant has been made aware of the information and evidence necessary to substantiate her claims and has been provided opportunities to submit such evidence.  The RO has properly processed the appeal following the issuance of the required notice.  Moreover, all pertinent development has been undertaken, medical opinions were issued, and all available evidence has been obtained in this case. Thus, the content of the notice letters complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  No further action is necessary for compliance with the VCAA. 

Further attempts to obtain additional evidence would be futile.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Service Connection for the Cause of the Veteran's Death

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may also be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause it is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

The provisions of 38 U.S.C.A. § 1151 specify two bases for establishing entitlement.  First, entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers.  Second, entitlement may be established on a showing of an event not reasonably foreseeable.
To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).  Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the Veteran and his representative, in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1) (2011).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background

The Veteran died in early 2005.  At the time of his death, service connection was in effect for a duodenal ulcer.  The Certificate of Death indicates that the Veteran died of septic shock due to renal stone disease and listed diabetes and coronary artery disease as other significant conditions contributing to death but not related to the cause of death.  The appellant is the Veteran's surviving spouse.  She contends that the Veteran's death due to septic shock is related to his reported kidney dysfunction in service and/or VA's failure to place a correctly sized catheter to drain urine out of the Veteran's bladder.

A review of the Veteran's service treatment records reveals that there are no complaints, diagnoses, or treatment for any kidney dysfunction.  His service treatment records do reveal treatment for gastroduodenitis and ulcer.

VA hospital treatment records reveal that in January 2005, the Veteran underwent a percutaneous nephrostomy tube placement for an obstructed right collecting system at the VA Medical Center in Gainesville, Florida.  The Veteran was noted to have a history of bladder stones and benign prostatic hyperplasia status post cystolithopaxy and transurethral resection of the prostate.  In another report dated in January 2005, it was noted that due to extreme pain and discomfort despite many doses of pain and sedation medication, the physicians decided not to place a large 8 Fr. nephroureteral stent and instead leave a 4 Fr. diagnostic nephroureteral catheter in the bladder to allow urology access to the ureter from below.  In another January 2005 note, a new 8.5 Fr. percutaneous nephrostomy tube was placed into the renal pelvis.

In a March 2005 treatment note, a physician found that the Veteran had a principal diagnosis of sepsis, most likely secondary to nephrostomy tube, and secondary diagnoses of renal failure, hepatitis of unknown etiology, hypertension, type II diabetes mellitus, history of coronary artery disease, hyperlipidemia, chronic groin pain, and history of kidney and bladder stones.  In subsequent treatment records, the Veteran was noted to have sepsis of an uncertain cause and septicemia of uncertain cause.  A March 2005 medical report indicated that the Veteran had a chronically obstructed kidney on the right side.  Examination of the nephrostomy tube suggested that the tube was too small to allow for proper drainage of the system.  In March 2005, the Veteran was noted to have sepsis, dehydration, possible acute or chronic renal failure, and poorly controlled diabetes mellitus type II.  The Veteran underwent a replacement of the right nephrostomy tube and died shortly thereafter.  The Veteran's discharge note indicated that the final diagnoses were septic shock; organic heart disease, including a history of coronary artery disease and elevated pulmonary capillary wedge pressure at the time of death; multiple genitourinary abnormalities, including history of stones in the right renal pelvis, calcific prostatitis, right ureteral stent, and right percutaneous nephrostomy, status post removal and replacement; and multi-organ system failure, including kidneys, lung, and liver, secondary to septic shock.

A private medical record from J. W. P., D.O., dated in August 2006, shows that the Veteran was said to have died as a result of septic shock resulting from complications of a nephrostomy tube that was placed for renal stone disease.  Dr. P. stated that "[t]here is a possible connection between the patient's death and the placement of this tube as this would provide a root of infection for bacteria to infiltrate his kidneys and cause systemic damage."

In May 2011, the Board requested an independent medical expert (IME) opinion regarding the cause of the Veteran's death.  Specifically, the Board requested an IME opinion to determine whether the Veteran's renal stone disease was related to his active service, and whether his death due to septic shock was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in January 2005.

An expert medical opinion from the Chief Medical Officer and Senior Vice President, Associate Professor of Urology at the University of Massachusetts Medical School was provided in September 2011.  Following a review of the record, an opinion was provided addressing the two questions posed by the Board.   With respect to the first question, the examiner categorically stated that the Veteran's renal stone disease was not related to his military service.  The etiology of kidney stones could be genetic, dietary related, or idiopathic (no known cause). This Veteran did not have a family history of stones, and there was nothing about his military service that would have caused him to produce them.

With regard to the question regarding the Veteran's death due to septic shock in 2005 and whether or not it resulted from any negligence, lack of skill, or error in judgment by VA, the decision to replace a nephrostomy tube and nephroureteral stent was made because the Veteran showed evidence of obstructed right kidney and worsening kidney function in January of 2005.  An attempt was made to perform a cystoscopy and retrograde pyelogram, but the right ureteral orifice could not be found, and so it was impossible to determine the exact nature or location of the obstruction using that method.  As a result, a request was made to Interventional Radiology to perform a percutaneous nephrostomy with an antegrade nephrostogram.  This was performed without incident and the nephrostogram revealed a high-grade obstruction at the level of the distal most right ureter.  A decision was made at that time to place an antegrade nephroureteral stent to facilitate future access to the right ureter from below.  This was said to be a correct decision.  A Number 4 French nephroureteral stent was placed, and in the process of placing it, the Veteran experienced discomfort in the bladder, and so a larger stent was not attempted.  At the same time, the Veteran had a Number 8.5 French nephrostomy tube put into the kidney, and this tube allowed external drainage.  A Number 8.5 French nephrostomy tube was a good sized tube and not "too small."  It was indicated that the decision to place a nephrostomy in the right kidney was a good decision.  The placement of the initial nephrostomy tube was carried out on January 12, 2005, and resulted in definite improvement of the Veteran's renal function.  His creatinine went from 3.1 on January 12th to 2.0 on January 21st.  This improvement could have meant the difference between ultimately needing dialysis and preserving renal function in the face of his history of stone disease and diabetes mellitus, both of which were known to compromise kidney function.

After the percutaneous nephrostomy tube was replaced on January 31, 2005, the Veteran was discharged with appropriate instructions to call if the tube stopped draining or if he had fevers of 101 degrees or greater.  Arrangements were also made by VA to change the tube approximately one month after it had been inserted.  An appointment was made for this to be done, but the Veteran admitted to the physicians caring for him at Grady Medical Center that he had not kept the appointment to have the tube changed because he "did not feel like driving to the VA at that time."  The Veteran also related at the time of his admission to Grady that he had had several days of fevers prior to his admission to Grady Medical Center on March 1, 2005.  At the time of that admission, he was already on Bactrim DS and Gatifioxacin.  His urinalysis at that time showed only three to four white blood cells present, and both blood cultures and urine cultures did not grow any significant organism.  These cultures were obtained at the time of his admission at  Grady on March 1, 2005.  At that same time he had normal blood pressure and no fever.  He did deteriorate over the next couple of days such that by the time of transfer to Archbold Memorial Hospital on March 3, 2005, he had a temperature of 103 degrees with a pulse of 148 and blood pressure holding at 126/78.  The Veteran's white blood count had gone from 11,400 to 21,200 and his blood sugar was 525 at the time of his transfer to Archbold.  He also had evidence of hepatic dysfunction with elevated liver enzymes.

When the Veteran arrived at Archbold Medical Center, he was already septic.  His underlying comorbidities of diabetes mellitus and coronary artery disease made him more susceptible and less resistant to the effects of sepsis.  Despite adequate fluid resuscitation, insertion of a Swan-Ganz Catheter for proper fluid management, exchange of his nephrostomy tube and stent, and intubation and ventilator support, he succumbed to sepsis and expired.

It was also noted that at the time of his admission to Archbold Memorial Hospital, a repeat computed tomography (CT) scan was performed which showed bibasilar consolidation in the lungs consistent with pneumonia.  The Veteran appeared to be suffering from systemic inflammatory response syndrome (SIRS) with multiorgan failure.  In retrospect, it was not certain that the urinary tract was in fact the source of his sepsis.  It could well have been pulmonary in origin.

The expert medical opinion concluded that the decision making by the VA Medical Center in January of 2005 was correct.  The indications for the percutaneous nephrostomy were appropriate.  The selection of the size of the tube, the directions that were given to the Veteran, and the follow-up plans were all appropriate.  It was not felt that the Veteran's death due to septic shock was related in any
way to a failure on the part of the VA.  There was no evidence of carelessness, negligence, lack of proper skill or error in judgment with respect to the VA's decision to perform the percutaneous nephrostomy tube drainage in January 2005.

Direct Service Connection

Having carefully considered the competent evidence of record, the Board finds that service connection for cause of the Veteran's death is not warranted.  Service connection may also be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  As noted above, the Veteran's service treatment records are completely negative of any symptoms associated with sepsis or a kidney dysfunction.  There is no medical evidence of record to suggest that the Veteran's death was the result of any incident in service or otherwise related to his service-connected duodenal ulcer.

The Board finds probative the September 2011 independent expert medical opinion which concluded that the Veteran's renal stone disease was not related to his military service, but that the etiology of kidney stones could be genetic, dietary related, or idiopathic (no known cause); and that there was nothing about his military service that would have caused him to produce them.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Moreover, the appellant has not provided any competent medical evidence to rebut this opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In view of the absence of in-service findings of sepsis or kidney disease, coupled with the absence of any evidence to suggest that the service-connected duodenal ulcer was related to the Veteran's death, this weighs against the appellant's claim.  The Board recognizes the appellant's contentions that the Veteran's death was related to his period of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the appellant is able to observe any continuity of symptoms, her  opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of sepsis or kidney disease) and post-service treatment records (showing no competent medical evidence linking the sepsis or kidney disease to service or a service-connected disability) outweigh the appellant's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the appellant's claim, and although the appellant may sincerely believe that the cause of the Veteran's death was connected to his service, as a lay person, she is not competent to render a medical diagnosis or an opinion concerning medical causation.  The law is clear that the record must show that a disorder or disease incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  In the absence of such evidence, service connection for the cause of the Veteran's death is not warranted.

Service Connection for the Cause of Death Under 38 U.S.C.A. § 1151

As noted above, when a Veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  There are two bases for establishing entitlement: (a) entitlement may be established on the basis of a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA providers; (b) entitlement may be established on a showing of an event not reasonably foreseeable.

In this regard, the appellant asserts that the Veteran's death due to septic shock is the result of VA's failure to place a correctly sized catheter to drain urine out of the Veteran's bladder.  In support of her claim, she has provided the August 2006 private medical record from Dr. P. which concluded that there was a possible connection between the Veteran's death and the placement of the tube, as this would have provided a root of infection for bacteria to infiltrate his kidneys and cause systemic damage.  However, this opinion is of limited probative value as Dr. P. did not provide a definitive opinion, but instead couched his conclusion in speculative terms of a "possible" relationship between the Veteran's death and the placement of the tube.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

The Board finds probative the September 2011 independent expert medical opinion which concluded that that the decision making by the VA Medical Center in January of 2005 was correct; the indications for the percutaneous nephrostomy were appropriate; and the selection of the size of the tube, the directions that were given to the Veteran and the follow-up plans were all appropriate.  The medical expert further concluded that it was not felt that the Veteran's death due to septic shock was related in any way to a failure on the part of the VA, and there was no evidence of carelessness, negligence, lack of proper skill or error in judgment with respect to the VA's decision to perform the percutaneous nephrostomy tube drainage in January 2005.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  See Prejean, 13 Vet. App. at 448-9.

In light of the speculative opinion in favor of the appellant's claim, and the definitive opinion against the claim, the Board must conclude that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance on VA's part in furnishing medical treatment, and there was no evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Moreover, there is no evidence of record, nor has the appellant alleged, that the sepsis which caused the Veteran's death was an event not reasonably foreseeable.

It is the responsibility of the Board to review all the evidence of record and reach a conclusion by applying the standard of review set forth above.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  "[I]t is not error for the BVA to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reason or bases.  It is the responsibility of the BVA, . . . to assess the credibility and weight to be given to evidence." "  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Additionally, the Board has considered the statements of the appellant as to the cause of the Veteran's death due to treatment at a VA medical facility.  However, as noted above, where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit, 5 Vet. App. at 93.  While the Board is sympathetic to the appellant's claim, and although she may sincerely believe that the cause of the Veteran's death was the result of treatment by VA, she is not competent to render a medical diagnosis or an opinion concerning medical causation. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal in this regard is denied.

Service-Connected Burial Benefits

Surviving spouses are entitled to burial allowances at differing rates when certain conditions are met.  Specifically, if a Veteran's death is the result of a service-connected disability, burial benefits may be paid in an amount not to exceed the greater of $2,000, or the amount authorized to be paid under section 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  38 U.S.C.A. § 2307  (West 2002 & Supp. 2011); 38 C.F.R. § 3.1600(a) (2011).  If a Veteran's death is not the result of a service-connected disability, benefits currently in an amount not to exceed $300 may be granted if, at the time of his death, the Veteran was in receipt of pension or compensation.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

In this case, because the Board has concluded herein that the Veteran's death was not the result of a service-connected disability, entitlement to service-connected burial benefits at the rate set forth in 38 U.S.C.A. § 2307 and 38 C.F.R. § 3.1600(a)  (2011) is not warranted.  Entitlement to service-connected burial benefits must be denied as a matter of law.  38 U.S.C.A. § 2307 ; 38 C.F.R. § 3.1600(a); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (the claim should be denied as a matter of law if the law, and not the evidence, is dispositive).

ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to service connected burial benefits is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


